 In the Matter of GREEN Bay DROP FORGE COMPANY, EMPLOYERandINTERNATIONAL BROTIILRE-IOOD Or BLACKSMITHS, DROP FORGERS ANDHELPERS,AFL, PETITIONERCase No. 13M-R-16.-Decided July 11, 1947Mr. J. TV' Bodilly,of Green Bay, Wis., for the Employer.Mr. A. J. Eberhardy,of Chicago, Ill., for the Petitioner.Mr. James DeWitt,of Milwaukee, Wis., for the Intervenor.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Green'Bay, Wisconsin, on June 5, 1947, before Joseph L. Hektoen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record iii the case, the National Labor RelationsBoard makes the following:FINDINGS or FACTI.THE 13USINESS OF 'J'E-IE EMPLOYERGreen Bay Drop Forge Company, a Wisconsin corporation, oper-ates a drop forge plant and a machine shop at Green Bay, Wisconsin.During the past year the Employer purchased raw materials valuedin excess of $100,000, approximately 50 percent of which was shippedto it from points outside the State of Wisconsin.During the sameperiod the Employer sold finished products valued in excess of $500,-000, of which more than 50 percent was shipped to points outside theState of Wisconsin.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N L.R. B., No 90500 GREEN BAY DROP FORGE COMPANYII.THE ORGANIZATIONS INVOLVED501The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Farm Equipment and Metal Workers of America, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.111. T1iE QUESTION CONCERNING REPRESENTATION 1The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.iv. 'rN E APPROl'RIA'i'EUNITThe parties have stipulated and we find that all production andmaintenance employees of the Employer at its Green Bay, Wisconsin,operations, including probationary employees, but excluding guards,watchmen, office and clerical employees, foremen, and all other su-pervisory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Green Bay Drop Forge Com-pany, Green Bay, Wisconsin, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty ,(30) clays from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriate IIISection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeesY'A contract between the Employer and the Intervenor covering the employees petitionedfor herein expired on July 1, 1947, and is not urged as a bar to this proceeding2Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselvesin personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by International Brotherhood of Blacksmiths, DropForgers and Helpers, AFL, or by United Farm Equipmentand MetalWorkers of America, CIO, for the purposes of collectivebargaining,or by neither.